          21-10228             Doc 1      Filed 02/05/21             Entered 02/05/21 03:17:15                      Main Document                  Pg
                                                                        1 of 39
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number   (If known):   _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Luckin Coffee Inc.
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                        Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ì            íîìíîì
                                                        Other ___________________________.                     Ý¿§³¿² Î»¹·-¬®¿¬·±² Ò±ò
                                                                                           Describe identifier _____________________________.


                                           For individual debtors:

                                                        Social Security number:    xxx – xx– ____ ____ ____ ____

                                                        Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                        Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Alexander Lawson and Wing Sze Tiffany Wong
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             In the Matter of Luckin Coffee Inc., Grand Court of the Cayman Islands, Cause No. FSD 157 of 2020
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                                  Foreign main proceeding
                                                  Foreign nonmain proceeding
                                            ì     Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign                ì     A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                  A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                  Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  ______________________________________________________________________________________

                                                  _______________________________________________________________________________________


7.   Is this the only foreign                     No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the                ì     Yes
     foreign representative(s)?



Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
            21-10228        Doc 1       Filed 02/05/21              Entered 02/05/21 03:17:15                       Main Document                   Pg
                                                                       2 of 39
Debtor          Luckin  Coffee Inc.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        Cayman    Islands
                                        ______________________________________________                   Conyers Trust Company (Cayman) Ltd
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         P.O. Box 2681, Cricket Square, Hutchins Drive
                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         George Town, Grand Cayman
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Cayman Islands
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 Flagship Building
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 P.O. Box 2507, 2nd Floor, 70 Harbour Drive
                                                                                                         _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 George Town, Grand Cayman
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 Cayman Islands
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              https://www.luckincoffee.com
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ì Non-individual (check one):
                                                  ì Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                      Partnership

                                                      Other. Specify: ________________________________________________

                                                Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
          21-10228        Doc 1       Filed 02/05/21              Entered 02/05/21 03:17:15                   Main Document                    Pg
                                                                     3 of 39
Debtor        Luckin  Coffee Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




12.   Why is venue proper in this      Check one:
      district?                        ì Debtor’s principal place of business or principal assets in the United States are in this district.
                                            Debtor does not have a place of business or assets in the United States, but the following
                                            action or proceeding in a federal or state court is pending against the debtor in this district:
                                            ___________________________________________________________________________.

                                            If neither box is checked, venue is consistent with the interests of justice and the convenience
                                            of the parties, having regard to the relief sought by the foreign representative, because:
                                            ___________________________________________________________________________.



13.   Signature of foreign
      representative(s)                I request relief in accordance with chapter 15 of title 11, United States Code.

                                       I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                       relief sought in this petition, and I am authorized to file this petition.

                                       I have examined the information in this petition and have a reasonable belief that the
                                       information is true and correct.

                                       I declare under penalty of perjury that the foregoing is true and correct,


                                           ñ-ñ ß´»¨¿²¼»® Ô¿©-±²
                                           ________________________________________________           Alexander Lawson
                                                                                                      _______________________________________________
                                          Signature of foreign representative                        Printed name


                                       Executed on        ðîñðëñîðîï
                                                          __________________
                                                           MM / DD / YYYY



                                           ñ-ñ É·²¹ Í¦» Ì·ºº¿²§ É±²¹
                                           ________________________________________________           Wing Sze Tiffany Wong
                                                                                                      _______________________________________________
                                          Signature of foreign representative                        Printed name


                                       Executed on        ðîñðëñîðîï
                                                          __________________
                                                           MM / DD / YYYY




14.   Signature of attorney                R. Craig Martin                                                         ðîñðëñîðîï
                                           _________________________________________________ Date                 _________________
                                           Signature of Attorney for foreign representative                       MM   / DD / YYYY


                                          R. Craig Martin
                                          _________________________________________________________________________________________________
                                          Printed name
                                          DLA  Piper LLP (US)
                                          _________________________________________________________________________________________________
                                          Firm name
                                          1251  Avenue of the Americas
                                          _________________________________________________________________________________________________
                                          Number         Street
                                          New  York
                                          ____________________________________________________ NY          10020
                                                                                                __________________________________________
                                          City                                                            State         ZIP Code


                                          (212)  335-4500
                                          ____________________________________                            craig.martin@us.dlapiper.com
                                                                                                          __________________________________________
                                          Contact phone                                                   Email address




                                          RCM1971                                                NY
                                          ______________________________________________________ ____________
                                          Bar number                                                      State




  Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       4 of 39




                    EXHIBIT A
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       5 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       6 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       7 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       8 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                       9 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                      10 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                      11 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                      12 of 39




       15th
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                      13 of 39
21-10228   Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                      14 of 39
21-10228          Doc 1        Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                                  15 of 39



                                            Exhibit B
                (Disclosure Required Under 11 U.S.C. § 1515(c) and Rule 1007(a)(4))




EAST\177202683.2
Error! Unknown document property name.
21-10228       Doc 1      Filed 02/05/21        Entered 02/05/21 03:17:15      Main Document   Pg
                                                  16 of 39



Thomas Califano, Esq. (TC5283)
R. Craig Martin, Esq. (RCM1971)
Erik F. Stier, Esq. (pro hac vice admission pending)
DLA PIPER LLP (US)
1251 Avenue of the Americas
27th Floor
New York, New York 10020
Phone: (212) 335-4500
Fax: (212) 335-4501

Counsel to Petitioners Alexander Lawson
and Wing Sze Tiffany Wong in their capacities as
Joint Provisional Liquidators of Luckin
Coffee Inc. (in Provisional Liquidation)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re:                                                       :   Case No. 21-_____ (___)
                                                             :
LUCKIN COFFEE INC. (IN PROVISIONAL                           :   Chapter 15
LIQUIDATION),                                                :
                  Debtor in a Foreign Proceeding. :
------------------------------------------------------------ x

               STATEMENTS OF FOREIGN DEBTOR REQUIRED BY
         SECTION 1515(C) OF THE BANKRUPTCY CODE AND RULE 1007(A)(4)
             OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

    Alexander Lawson and Wing Sze Tiffany Wong, in their capacity as the duly authorized Joint

Provisional Liquidators (in such capacity, jointly, the “Foreign Representatives”) of Luckin

Coffee Inc. (in Provisional Liquidation) (the “Foreign Debtor”) as a debtor in a provisional

liquidation proceeding under Part V of the Cayman Islands Companies Law (2021 Revision) (the

“Companies Act”) pending before the Grand Court of the Cayman Islands (the “Cayman

Court”), Financial Services Division, Cause No. 157 of 2020 (ASCJ) (the “Cayman

Proceeding”) by and through their undersigned counsel, hereby make the following statements

required by section 1515(c) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).

                                                       -2-
EAST\177202683.2
21-10228     Doc 1    Filed 02/05/21     Entered 02/05/21 03:17:15       Main Document         Pg
                                           17 of 39




A. STATEMENT REQUIRED BY SECTION 1515(c) OF THE BANKRUPTCY CODE

        The Foreign Representatives submit that, to the best of their knowledge, other than the

Cayman Proceeding, there are no foreign proceedings concerning the Foreign Debtor.

B. ALL AUTHORIZED PROVISIONAL LIQUIDATORS OF THE FOREIGN DEBTOR
   IN THE CAYMAN PROCEEDING, EACH AUTHORIZED TO ACT INDIVIDUALLY
   OR TOGETHER JOINTLY

        Alexander Lawson (Joint Provisional Liquidator of the Foreign Debtor)
        Alvarez & Marsal Cayman Islands Limited
        Flagship Building, PO Box 2507
        2nd Floor, 70 Harbour Drive, George Town
        Grand Cayman, KY1-1104, Cayman Islands

        Wing Sze Tiffany Wong (Joint Provisional Liquidator of the Foreign Debtor)
        Alvarez & Marsal Asia Ltd
        Rooms 405-7, 4/F, St. George’s Building
        2 Ice House St, Central, Hong Kong

C. PARTIES TO LITIGATION PENDING IN THE UNITED STATES

        The Foreign Debtor is a defendant in the following litigation pending in the United States

(the “Shareholder Actions”):

    •   In re Luckin Coffee Inc. Securities Litigation, Case No. 20-cv-01293 (S.D.N.Y. Feb. 13,
        2020) (the “Federal Class Action”);

    •   Kingstown Capital Management, L.P., et al. v. Luckin Coffee Inc., et al., Index No. 20-cv-
        07029 (S.D.N.Y., Aug. 28, 2020) (the “Kingstown Action”);

    •   In re Luckin Coffee Inc. Securities Litigation, Index No. 651939/2020 (Sup. Ct. N.Y.,
        December 23, 2020) (the “Consolidated New York State Action”);

    •   Nuveen Winslow Large-Cap Growth SEG Fund, et al. v. Lu et al., Index No. 655177/2020
        (Sup. Ct. N.Y., December 30, 2020) (the “Nuveen Winslow Action”);

    •   In re Luckin Coffee Inc. Derivative Litigation, Index No. 0652800/2020 (Sup. Ct. N.Y.,
        June 29, 2020) (the “New York Derivative Action”); and

    •   August Bequai v. Luckin Coffee, Inc., 059 GV 20019430-00 (Va. Gen. Dist. Ct, Fairfax
        County, December 21, 2020) (the “Virginia Action”).


                                               -3-
EAST\177202683.2
21-10228      Doc 1    Filed 02/05/21     Entered 02/05/21 03:17:15           Main Document   Pg
                                            18 of 39



         The table below sets forth the parties to the Shareholder Actions:

 Federal Class Action

 Party                                             Notice Address

 Sjunde AP-Fonden                                  Gerald H. Silk
 Lead Plaintiff                                    Salvatore J. Graziano
                                                   John Rizio-Hamilton
                                                   Jai Chandrasekhar
                                                   Kate W. Aufes
                                                   Bernstein Litowitz Berger & Grossmann LLP
                                                   1251 Avenue Of The Americas
                                                   New York, NY 10020
                                                   (212) 554-1282
                                                   Email:Jerry@blbglaw.com
                                                   Email: salvatore@blbglaw.com
                                                   Email: johnr@blbglaw.com
                                                   Email: jai@ blbglaw.com
                                                   Email: jai@ blbglaw.com
                                                   Email: kate.aufes@blbglaw.com

                                                   Sharan Nirmul
                                                   Gregory M. Castaldo
                                                   Richard A. Russo, Jr.
                                                   Lisa M. Port
                                                   Nathan A. Hasiuk
                                                   Kessler Topaz Meltzer & Check, LLP
                                                   280 King of Prussia Road
                                                   Radnor, Pennsylvania 19087
                                                   (610) 667-7706
                                                   (610) 667-7056 (fax)
                                                   snirmul@ktmc.com
                                                   gcastaldo@ktmc.com
                                                   rrusso@ktmc.com
                                                   llambport@ktmc.com
                                                   nhasiuk@ktmc.com

 Louisiana Sheriffs Pension & Relief Fund          Gerald H. Silk
 Lead Plaintiff                                    Salvatore J. Graziano
                                                   John Rizio-Hamilton
                                                   Jai Chandrasekhar
                                                   Kate W. Aufes
                                                   Bernstein Litowitz Berger & Grossmann LLP
                                                   1251 Avenue Of The Americas
                                                   New York, NY 10020
                                                   (212) 554-1282
                                                -4-
EAST\177202683.2
21-10228     Doc 1    Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document      Pg
                                         19 of 39



                                              Email:Jerry@blbglaw.com
                                              Email: salvatore@blbglaw.com
                                              Email: johnr@blbglaw.com
                                              Email: jai@ blbglaw.com
                                              Email: jai@ blbglaw.com
                                              Email: kate.aufes@blbglaw.com

                                              Sharan Nirmul
                                              Gregory M. Castaldo
                                              Richard A. Russo, Jr.
                                              Lisa M. Port
                                              Nathan A. Hasiuk
                                              Kessler Topaz Meltzer & Check, LLP
                                              280 King of Prussia Road
                                              Radnor, Pennsylvania 19087
                                              (610) 667-7706
                                              (610) 667-7056 (fax)
                                              Email: snirmul@ktmc.com
                                              Email:gcastaldo@ktmc.com
                                              Email:rrusso@ktmc.com
                                              Email:llambport@ktmc.com
                                              Email:nhasiuk@ktmc.com

 Luckin Coffee Inc.                           Lawrence J. Portnoy
 Defendant                                    Brian S. Weinstein
                                              450 Lexington Avenue
                                              New York, NY 10017
                                              (212) 450-4000
                                              (212) 701-5800 (Fax)
                                              Email: lawrence.portnoy@davispolk.com
                                              Email:brian.weinstein@davispolk.com

                                              Jonathan K. Chang
                                              Davis Polk & Wardell, LLP
                                              18/F, The Hong Kong Club Building
                                              3A Chater Road, Hong Kong SAR
                                              +852-2533-1028
                                              +852-2533-4358 (Fax)
                                              Email: jonathan.chang@davispolk.com
 Jenny Zhiya Qian                             None recorded
 Defendant
 Reinout Hendrik Schakel                      None recorded
 Defendant
 Sean Shao                                    None recorded
 Defendant


                                           -5-
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21    Entered 02/05/21 03:17:15   Main Document   Pg
                                         20 of 39



 Thomas P. Meier                              Jason Jacob Mendro
 Defendant                                    Gibson, Dunn & Crutcher LLP (DC)
                                              1050 Connecticut Ave NW
                                              Washington, DC 20036
                                              (202) 887-3726
                                              Email:Jmendro@gibsondunn.com
 Charles Zhengyao Lu                          None recorded
 Consolidated Defendant
 Jian Liu                                     None recorded
 Consolidated Defendant
 Hui Li                                       None recorded
 Consolidated Defendant
 Erhai Liu                                    None recorded
 Consolidated Defendant
 Jinyi Guo                                    None recorded
 Consolidated Defendant
 Credit Suisse Securities (USA) LLC           David George Januszewski
 Consolidated Defendant                       Herbert S. Washer
                                              Sheila C. Ramesh
                                              Samuel G. Mann
                                              Cahill Gordon & Reindel LLP
                                              32 Old Slip 10005
                                              New York, NY
                                              (212) 701-3352
                                              Email:Djanuszewski@cahill.com
                                              Email: hwasher@cahill.com
                                              Email: sramesh@cahill.com
                                              Email: smann@cahill.com

 Morgan Stanley & Co. LLC                     David George Januszewski
 Consolidated Defendant                       Herbert S. Washer
                                              Sheila C. Ramesh
                                              Samuel G. Mann
                                              Cahill Gordon & Reindel LLP
                                              32 Old Slip
                                              New York, NY 10005
                                              (212) 701-3352
                                              Email:Djanuszewski@cahill.com
                                              Email: hwasher@cahill.com
                                              Email: sramesh@cahill.com
                                              Email: smann@cahill.com

 China International Capital Corporation      David George Januszewski
 Hong Kong Securities Limited                 Herbert S. Washer
 Consolidated Defendant                       Sheila C. Ramesh
                                              Adam S. Mintz

                                           -6-
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                        21 of 39



                                             Samuel G. Mann
                                             Cahill Gordon & Reindel LLP
                                             32 Old Slip
                                             New York, NY 10005
                                             212-701-3352
                                             Email: djanuszewski@cahill.com
                                             Email: hwasher@cahill.com
                                             Email: sramesh@cahill.com
                                             Email: amintz@cahill.com
                                             Email: smann@cahill.com

 Haitong International Securities Company    David George Januszewski
 Limited                                     Herbert S. Washer
 Consolidated Defendant                      Sheila C. Ramesh
                                             Adam S. Mintz
                                             Samuel G. Mann
                                             Cahill Gordon & Reindel LLP
                                             32 Old Slip
                                             New York, NY 10005
                                             212-701-3352
                                             Email: djanuszewski@cahill.com
                                             Email: hwasher@cahill.com
                                             Email: sramesh@cahill.com
                                             Email: amintz@cahill.com
                                             Email: smann@cahill.com

 Keybanc Capital Markets Inc.                David George Januszewski
 Consolidated Defendant                      Herbert S. Washer
                                             Sheila C. Ramesh
                                             Samuel G. Mann
                                             Cahill Gordon & Reindel LLP
                                             32 Old Slip
                                             New York, NY 10005
                                             (212) 701-3352
                                             Email:Djanuszewski@cahill.com
                                             Email: hwasher@cahill.com
                                             Email: sramesh@cahill.com
                                             Email: smann@cahill.com

 Needham & Company, LLC                      David George Januszewski
 Consolidated Defendant                      Herbert S. Washer
                                             Sheila C. Ramesh
                                             Samuel G. Mann
                                             Cahill Gordon & Reindel LLP
                                             32 Old Slip
                                             New York, NY 10005

                                            -7-
EAST\177202683.2
21-10228     Doc 1    Filed 02/05/21   Entered 02/05/21 03:17:15    Main Document      Pg
                                         22 of 39



                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                               Email: smann@cahill.com


 Kingstown Action

 Party                                         Notice Address

 Kingstown Capital Management, LP,             Sigmund Samuel Wissner-Gross
 Kingstown Partners Master Ltd., Kingstown     Brown Rudnick LLP (NYC)
 Partners II, L.P., Ktown, LP, Kingfishers,    Seven Times Square
 LP, Kingstown 1740 Fund LP                    New York, NY 10036
 Plaintiffs                                    (212) 209-4930
                                               Email:Swissnergross@brownrudnick.com
 Luckin Coffee Inc.                            Lawrence Portnoy
 Defendant                                     Brian S. Weinstein
                                               Davis Polk & Wardell, LLP
                                               450 Lexington Avenue
                                               New York, NY 10017
                                               (212) 450-4000
                                               (212) 701-5800 (Fax)
                                               Email: lawrence.portnoy@davispolk.com
                                               Email: brian.weinstein@davispolk.com

                                               Jonathan K. Chang
                                               Davis Polk & Wardell, LLP
                                               18/F, The Hong Kong Club Building
                                               3A Chater Road, Hong Kong SAR
                                               +852-2533-1028
                                               +852-2533-4358 (Fax)
                                               Email: jonathan.chang@davispolk.com
 Charles Zhengyao Lu                           None recorded
 Defendant
 Jenny Zhiya Qian                              None recorded
 Defendant
 Jian Liu                                      None recorded
 Defendant
 Reinout Hendrik Schakel                       None recorded
 Defendant
 Hui Li                                        None recorded
 Defendant
 Jinyi Guo                                     None recorded
 Defendant

                                              -8-
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21       Entered 02/05/21 03:17:15   Main Document   Pg
                                            23 of 39



 Erhai Liu                                      None recorded
 Defendant
 Sean Shao                                      None recorded
 Defendant
 Thomas P Meier                                 None recorded
 Defendant
 Needham & Company, LLC                         David George Januszewski
 Defendant                                      Herbert S. Washer
                                                Sheila C. Ramesh
                                                Samuel G. Mann
                                                Cahill Gordon & Reindel LLP
                                                32 Old Slip
                                                New York, NY 10005
                                                (212) 701-3352
                                                Email:Djanuszewski@cahill.com
                                                Email: hwasher@cahill.com
                                                Email: sramesh@cahill.com
                                                Email: smann@cahill.com
 Morgan Stanley & Co. LLC                       David George Januszewski
 Defendant                                      Herbert S. Washer
                                                Sheila C. Ramesh
                                                Samuel G. Mann
                                                Cahill Gordon & Reindel LLP
                                                32 Old Slip
                                                New York, NY 10005
                                                (212) 701-3352
                                                Email:Djanuszewski@cahill.com
                                                Email: hwasher@cahill.com
                                                Email: sramesh@cahill.com
                                                Email: smann@cahill.com
 China International Capital Corp. Hong         None recorded
 Kong Securities Ltd.
 Defendant
 Haitong Int'l Securities Co., Ltd.             None recorded
 Defendant
 Credit Suisse Securities (USA) LLC             David George Januszewski
 Defendant                                      Herbert S. Washer
                                                Sheila C. Ramesh
                                                Samuel G. Mann
                                                Cahill Gordon & Reindel LLP
                                                32 Old Slip
                                                New York, NY 10005
                                                (212) 701-3352
                                                Email:Djanuszewski@cahill.com
                                                Email: hwasher@cahill.com
                                                Email: sramesh@cahill.com

                                              -9-
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15      Main Document   Pg
                                        24 of 39



                                              Email: smann@cahill.com
 Keybanc Capital Markets Inc.                 David George Januszewski
 Defendant                                    Herbert S. Washer
                                              Sheila C. Ramesh
                                              Samuel G. Mann
                                              Cahill Gordon & Reindel LLP
                                              32 Old Slip
                                              New York, NY 10005
                                              (212) 701-3352
                                              Email:Djanuszewski@cahill.com
                                              Email: hwasher@cahill.com
                                              Email: sramesh@cahill.com
                                              Email: smann@cahill.com
 Ernst & Young Hua Ming LLP                   None recorded
 Defendant


 Consolidated New York State Action

 Party                                        Notice Address

 Kimson Chemical, Inc., Teamsters Local 710   Michael C. Dell’Angelo
 Pension Fund, Michael Bergenholtz, and       Barbara A. Podell
 City of Fort Myers Police Officers’          Andrew Abramowitz
 Retirement Systems                           Berger Montague PC
 Plaintiffs                                   1818 Market Street, Suite 3600
                                              Philadelphia, PA
                                              (215) 875-3000
                                              mdellangelo@bm.net
                                              bpodell@bm.net
                                              aabramowitz@bm.net

                                              Edward F. Haber
                                              Adam M. Stewart
                                              Shapiro Haber & Urmy LLP
                                              Two Seaport Lane
                                              Boston, MA 02210
                                              617-439-3939
                                              Email: ehaber@shulaw.com
                                              Email: astewart@shulaw.com


                                              Samuel Rudman
                                              Brian E. Cochran
                                              Avital O. Malina
                                              Robbins Geller Rudman & Dowd

                                          - 10 -
EAST\177202683.2
21-10228     Doc 1    Filed 02/05/21   Entered 02/05/21 03:17:15      Main Document    Pg
                                         25 of 39



                                              58 South Service Rd, Ste 200
                                              Melville, NY 11747
                                              (631) 367-7100
                                              Email: srudman@rgrdlaw.com
                                                     bcochran@rgrdlaw.com
                                                     amalina@rgrdlaw.com

                                              Additional Counsel for Plaintiffs

                                              Robert C. Schubert (N.Y. Bar No. 3503)
                                              Willem F. Jonckheer
                                              Noah M. Schubert
                                              Schubert Jonckheer & Kolbe LLP
                                              Three Embarcadero Center, Suite 1650
                                              San Francisco, California 94111
                                              (415) 788-4220
                                              Email: rschubert@sjk.law
                                                     wjonckheer@sjk.law
                                                     nschubert@sjk.law

                                              Scott Christiansen
                                              Christiansen & Dehner, P.A.
                                              63 Sarasota Center Blvd., Suite 107
                                              Sarasota, FL 34240
                                              (941) 377-2200
                                              (941) 377-4848 (Fax)

                                              Liaison Counsel for Plaintiffs

                                              David C. Harrison
                                              Lowey Dannenberg, P.C.
                                              44 South Broadway, Suite 1100
                                              White Plains, NY 10601
                                              (914) 997-0500
                                              (914) 997-0035 (Fax)
                                              Email: dharrison@lowey.com
 Luckin Coffee Inc.                           Lawrence Portnoy
 Defendant                                    Brian S. Weinstein
                                              Davis Polk & Wardell, LLP
                                              450 Lexington Avenue
                                              New York, NY 10017
                                              (212) 450-4000
                                              (212) 701-5800 (Fax)
                                              Email: lawrence.portnoy@davispolk.com
                                                     brian.weinstein@davispolk.com


                                           - 11 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15    Main Document         Pg
                                        26 of 39



                                             Jonathan K. Chang
                                             Davis Polk & Wardell, LLP
                                             18/F, The Hong Kong Club Building
                                             3A Chater Road, Hong Kong SAR
                                             +852-2533-1028
                                             +852-2533-4358 (Fax)
                                             Email: jonathan.chang@davispolk.com
 Cogency Global Inc. and Richard Arthur      Joanna Diakos
 Defendants                                  K&L Gates LLP
                                             599 Lexington Avenue
                                             New York, NY 10022-4954
                                             (212) 536-3900
                                             (212) 536-3901 (Fax)
                                             Email: joanna. diakoskordalis@klgates.com
 Chiang Sheung Lin                           None recorded
 Defendant




                                          - 12 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                        27 of 39



 Jenny Zhiya Qian                            None recorded
 Defendant
 Charles Zhengyao Lu                         None recorded
 Defendant
 Reinout Hendrik Schakel                     None recorded
 Defendant
 Jian Liu                                    None recorded
 Defendant
 Jinyi Guo                                   None recorded
 Defendant
 Hui Li                                      None recorded
 Defendant
 Erhai Liu                                   None recorded
 Defendant
 Sean Shao                                   None recorded
 Defendant
 Thomas P. Meier                            Jason J. Mendro
 Defendant                                  Gibson, Dunn & Crutcher LLP
                                            1050 Connecticut Avenue, N.W.
                                            Washington, DC 20036-5306
                                            (202) 887-3726
                                            (202) 530-9626 (Fax)
                                            Email: JMendro@gibsondunn.com
 Lucky Cup Holdings Limited and Fortunate   Brendon DeMay
 Cup Holdings Limited                       Holwell Shuster & Goldberg LLP
 Defendants                                 425 Lexington Avenue
                                            New York, New York 10017
                                            646-837-5167
                                            646-837-8365 (Fax)
                                            Email: bdemay@hsgllp.com
 Haode Investment Inc., Primus Investments  Claudine Columbres
 Fund, L.P., Mayer Investments Fund, L.P.,  Taylor A. Allen
 and Summer Fame Limited                    White & Case LLP
 Defendants                                 1221 Avenue of the Americas
                                            New York, NY 10020
                                            (212) 819-8421
                                            (212) 354-8113 (Fax)
                                            Email: ccolumbres@whitecase.com
                                                    taylor.allen@whitecase.com
 China International Capital Corporation    David G. Januszewski
 Hong Kong Securities Limited, Haitong      Herbert S. Washer
 International Securities Company Limited,  Sheila C. Ramesh
 Credit Suisse Securities (USA) LLC, Morgan Samuel G. Mann
 Stanley & Co. LLC, Needham & Company,      Cahill Gordon & Reindel LLP
 LLC, and KeyBanc Capital Markets Inc.      32 Old Slip
 Defendants                                 New York, New York 10005
                                          - 13 -
EAST\177202683.2
21-10228     Doc 1    Filed 02/05/21   Entered 02/05/21 03:17:15      Main Document       Pg
                                         28 of 39



                                                (212) 701-3000
                                                Email: djanuszewski@cahilI.com
                                                Email: hwasher@cahill.com
                                                Email: sramesh@cahill.com
                                                Email: smann@cahill.com

 Nuveen Winslow Action

 Party                                          Notice Address
 Nuveen Winslow Large-Cap Growth ESG            Lawrence M. Rolnick
 Fund, Nuveen Winslow Socially Aware U.S.       Marc B. Kramer
 Large-Cap Growth Fund, Winslow Large-          Michael J. Hampson
 Cap Growth Fund, MainStay Winslow Large        Brandon Fierro
 Cap Growth Fund, MainStay VP Winslow           Rolnick Kramer Sadighi LLP
 Large Cap Growth Portfolio, St. John’s         1251 Avenue of the Americas, 18th Floor
 University, I.B.E.W. Local Union 481           New York, NY 10020
 Defined Contribution Plan and Trust, St.       (212) 597-2800
 Mary’s University, Justin Kelly Revocable      Email: lrolnick@rksllp.com
 Trust, Justin And Susan Kelly Family, LLC,     Email: Mkramer@rksllp.com
 The Justin and Susan Kelly Foundation,         Email: mhampson@rksllp.com
 Justin Kelly, Individually and as a            Email: bfierro@rksllp.com
 Representative of the Justin Kelly Revocable
 Trust, and American Medical Association
 Plaintiffs

 Luckin Coffee Inc.                             Lawrence Portnoy
 Defendant                                      Brian S. Weinstein
                                                Davis Polk & Wardwell LLP
                                                450 Lexington Avenue
                                                New York, NY 10017
                                                (212) 450-4000
                                                Email: lawrence.portnoy@davispolk.com
                                                Email: brian.weinstein@davispolk.com

                                                Jonathan K. Chang
                                                Davis Polk & Wardwell LLP
                                                18/F, The Hong Kong Club Building
                                                3A Chater Road, Hong Kong SAR
                                                +852-2533-1028
                                                Email: jonathan.chang@davispolk.com
 Charles Zhengya Lu                             None recorded
 Defendant
 Jenny Zhiya Qian                               None recorded
 Defendant
 Jian Liu                                       None recorded
 Defendant

                                            - 14 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15    Main Document   Pg
                                        29 of 39



 Reinout Hendrik Schakel                       None recorded
 Defendant
 Jinyi Guo                                     None recorded
 Defendant
 Hui Li                                        None recorded
 Defendant
 Erhai Liu                                     None recorded
 Defendant
 Sean Shao                                     None recorded
 Defendant
 Thomas P. Meier                               None recorded
 Defendant
 Credit Suisse Securities (USA) LLC            David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh
                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                                     Email: smann@cahill.com
 China International Capital Corporation       None recorded
 Hong Kong Securities Limited
 Defendant
 Haitong International Securities Company      None recorded
 Limited
 Defendant
 Morgan Stanley & Co. LLC                      David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh
                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                               Email: smann@cahill.com
 KeyBanc Capital Markets Inc.                  David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh


                                            - 15 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21    Entered 02/05/21 03:17:15     Main Document   Pg
                                         30 of 39



                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                               Email: smann@cahill.com
 Needham & Company, LLC                        David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh
                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                                     Email: smann@cahill.com


 New York Derivative Action

 Party                                         Notice Address
 Steven Hunter, Derivatively on Behalf of      Ralph M. Stone
 Luckin Coffee Inc.                            Johnson Fistel, LLP
 Plaintiff                                     1700 Broadway, 41st Floor
                                               New York, NY 10019
                                               (212) 292-5690
                                               Email: RalphS@johnsonfistel.com

                                               Michael I. Fistel, Jr.
                                               Johnson Fistel, LLP
                                               40 Powder Springs Street
                                               Marietta, GA 30064
                                               470-632-6000
                                               Email: MichaelF@johnsonfistel.com

                                               Brian J. Robbins
                                               Stephen J. Oddo
                                               Robbins LLP
                                               5040 Shoreham Place
                                               San Diego, CA 92120
                                               619-525-3990

                                            - 16 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21     Entered 02/05/21 03:17:15      Main Document   Pg
                                          31 of 39



                                                  Email: brobbins@robbinsllp.com
                                                  Email: soddo@robbinsllp.com
 Joseph Vitarello, Derivatively on Behalf of      Ralph M. Stone
 Luckin Coffee Inc.                               Johnson Fistel, LLP
 Plaintiff                                        1700 Broadway, 41st Floor
                                                  New York, NY 10019
                                                  (212) 292-5690
                                                  Email: RalphS@johnsonfistel.com

                                                  Michael I. Fistel, Jr.
                                                  Johnson Fistel, LLP
                                                  40 Powder Springs Street
                                                  Marietta, GA 30064
                                                  470-632-6000
                                                  Email: MichaelF@johnsonfistel.com

                                                  Brian J. Robbins
                                                  Stephen J. Oddo
                                                  Robbins LLP
                                                  5040 Shoreham Place
                                                  San Diego, CA 92120
                                                  619-525-3990
                                                  Email: brobbins@robbinsllp.com
                                                  Email: soddo@robbinsllp.com
 Charles Zhengyao Lu                              None recorded
 Defendant
 Jenny Zhiya Qian                                 None recorded
 Defendant
 Jian Liu                                         None recorded
 Defendant
 Jinyi Guo                                        None recorded
 Defendant
 David Hui Li                                     None recorded
 Defendant
 Erhai Liu                                        None recorded
 Defendant
 Sean Shao                                        None recorded
 Defendant
 Thomas P. Meier                                  None recorded
 Defendant
 Reinout Hendrik Schakel                          None recorded
 Defendant
 Credit Suisse Securities (USA) LLC               None recorded
 Defendant
 Morgan Stanley & Co. LLC                         None recorded
 Defendant
                                               - 17 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15     Main Document      Pg
                                        32 of 39



 China International Capital Corporation       None recorded
 Hong Kong Securities Limited
 Defendant
 Haitong International Securities Company      None recorded
 Limited
 Defendant
 Luckin Coffee Inc.                            Lawrence Portnoy
 Nominal Defendant                             Brian S. Weinstein
                                               Davis Polk & Wardwell LLP
                                               450 Lexington Avenue
                                               New York, NY 10017
                                               (212) 450-4000
                                               Email: lawrence.portnoy@davispolk.com
                                               Email: brian.weinstein@davispolk.com

                                               Jonathan K. Chang
                                               Davis Polk & Wardwell LLP
                                               18/F, The Hong Kong Club Building
                                               3A Chater Road, Hong Kong SAR
                                               +852-2533-1028
                                               Email: jonathan.chang@davispolk.com
 Credit Suisse Securities (USA) LLC            David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh
                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                               Email: smann@cahill.com
 Morgan Stanley & Co. LLC                      David George Januszewski
 Defendant                                     Herbert S. Washer
                                               Sheila C. Ramesh
                                               Samuel G. Mann
                                               Cahill Gordon & Reindel LLP
                                               32 Old Slip
                                               New York, NY 10005
                                               (212) 701-3352
                                               Email:Djanuszewski@cahill.com
                                               Email: hwasher@cahill.com
                                               Email: sramesh@cahill.com
                                               Email: smann@cahill.com


                                            - 18 -
EAST\177202683.2
21-10228      Doc 1     Filed 02/05/21     Entered 02/05/21 03:17:15        Main Document          Pg
                                             33 of 39



 Virginia Action

 Party                                             Notice Address

 August Bequai                                     Williams Law Firm
 Plaintiff                                         1420 Spring Hill Rd Ste 600
                                                   Mclean, VA 22102
                                                   703-821-8700
 Luckin Coffee Inc.                                James W. Hundley, P.C.
 Defendant                                         1921 Gallows Road, Suite 750
                                                   Tysons Corner, Virginia 22182
                                                   (703) 883-0880
                                                   Email: jhundley@brigliahundley.com

                                                   Lawrence J. Portnoy
                                                   Brian S. Weinstein
                                                   450 Lexington Avenue
                                                   New York, NY 10017
                                                   (212) 450-4000
                                                   (212) 701-5800 (Fax)
                                                   Email: lawrence.portnoy@davispolk.com
                                                   Email: brian.weinstein@davispolk.com

                                                   Jonathan K. Chang
                                                   Davis Polk & Wardell, LLP
                                                   18/F, The Hong Kong Club Building
                                                   3A Chater Road, Hong Kong SAR
                                                   +852-2533-1028
                                                   +852-2533-4358 (Fax)
                                                   Email: jonathan.chang@davispolk.com


D. ENTITIES AGAINST WHOM PROVISIONAL RELIEF IS SOUGHT

         Bankruptcy Rule 1007(a)(4) provides, in relevant part, that “a foreign representative filing

a petition for recognition under chapter 15 shall file with the petition . . . unless the court orders

otherwise, a list containing the names and addresses of . . . all entities against whom provisional

relief is being sought under §1519 of the Code.” Fed. R. Bankr. P.1007(a)(4).

         The Joint Provisional Liquidators are not seeking provisional relief at this time because

they are not aware of any imminent threat to the Foreign Debtor’s assets located in the United

States or to the Cayman Proceeding by virtue of actions in the United States. If circumstances
                                                - 19 -
EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21     Entered 02/05/21 03:17:15         Main Document     Pg
                                          34 of 39



change or the Foreign Representatives become aware of additional facts, the Foreign

Representatives reserve all rights to seek provisional relief pursuant to section 1519 of the

Bankruptcy Code to protect the Foreign Debtor and its assets.

       The information provided is based on the review of the Foreign Debtor’s books and

records. The Foreign Representatives reserve the right to modify or supplement any of the

information provided here.


                                   [Signature Page Follows]

 Dated: New York, New York                      Respectfully submitted,
        February 5, 2021
                                                DLA PIPER LLP (US)
                                                By: /s/ R. Craig Martin

                                                Thomas R. Califano, Esq.
                                                R. Craig Martin, Esq.
                                                Erik F. Stier, Esq.
                                                1251 Avenue of the Americas
                                                New York, New York 10020
                                                Tel: (212) 335-4500
                                                Fax: (212) 335-4501
                                                Email: thomas.califano@dlapiper.com
                                                        craig.martin@dlapiper.com
                                                        erik.stier@dlapiper.com

                                                Attorneys for the Foreign Representatives




                                             - 20 -
EAST\177202683.2
21-10228           Doc 1        Filed 02/05/21              Entered 02/05/21 03:17:15                         Main Document           Pg
                                                              35 of 39


 Debtor Name: Luckin Coffee Inc.

 United States Bankruptcy Court for the: Southern District of New York

 Case number (If known):


 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                 12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
 submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
 the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
 debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
 by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
 U.S.C. §§ 152, 1341, 1519, and 3571.


                   Declaration and signature

               I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
               partnership; or another individual serving as a representative of the debtor in this case.

               I have examined the information in the documents checked below and I have a reasonable belief that the information is true
               and correct:


               ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


               ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


               ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


               ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


               ☐          Schedule H: Codebtors (Official Form 206H)


               ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


               ☐          Amended Schedule


               ☐          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                          (Official Form 204) U


               ☒       Other document that requires a declaration Statements of Foreign Representative Required by
               Section 1515(c) of the Bankruptcy Code and Rule 1007(a)(4) of the Federal Rules of Bankruptcy
               Procedure
 I declare under penalty of perjury that the foregoing is true and correct.


 Executed on February 5, 2021                                            /s/ Alexander Lawson
                                                                         Signature of individual signing on behalf of debtor

                                                                         Alexander Lawson
                                                                         Printed name
                                                                         Foreign Representative
                                                                         Position or relationship to debtor




EAST\177202683.2
21-10228     Doc 1   Filed 02/05/21   Entered 02/05/21 03:17:15   Main Document   Pg
                                        36 of 39



                                       Exhibit C
              (Corporate Ownership Statement Under Bankruptcy Rule 7007.1)




EAST\179229862.1
21-10228       Doc 1      Filed 02/05/21        Entered 02/05/21 03:17:15      Main Document   Pg
                                                  37 of 39



Thomas Califano, Esq. (TC5283)
R. Craig Martin, Esq. (RCM1971)
Erik F. Stier, Esq. (pro hac vice admission pending)
DLA PIPER LLP (US)
1251 Avenue of the Americas
27th Floor
New York, New York 10020
Phone: (212) 335-4500
Fax: (212) 335-4501

Counsel to Petitioners Alexander Lawson
and Wing Sze Tiffany Wong in their capacities as
Joint Provisional Liquidators of Luckin
Coffee Inc. (in Provisional Liquidation)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re:                                                       :   Case No. 21-_____ (___)
                                                             :
LUCKIN COFFEE INC. (IN PROVISIONAL                           :   Chapter 15
LIQUIDATION),                                                :
                  Debtor in a Foreign Proceeding. :
------------------------------------------------------------ x

                 CORPORATE OWNERSHIP STATEMENT PURSUANT TO
               FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007(A)(4)
                  AND 7007.1 AND LOCAL BANKRUPTCY RULE 1007-3

        In accordance with Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy

Procedure and Rule 1007-3 of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York, Alexander Lawson of Alvarez & Marsal Cayman Islands Limited

and Wing Sze Tiffany Wong of Alvarez & Marsal Asia Limited, in their capacities as joint

provisional liquidators (in this capacity, jointly and severally, the “Joint Provisional

Liquidators” or “Foreign Representatives”) of Luckin Coffee Inc. (in Provisional Liquidation)

(the “Foreign Debtor” or “Luckin Coffee”) under Part V of the Cayman Islands Companies Law

(2021 Revision) (the “Companies Act”) in a provisional liquidation proceeding pending before

the Grand Court of the Cayman Islands (the “Cayman Court”), Financial Services Division Cause



EAST\179229862.1
21-10228      Doc 1      Filed 02/05/21       Entered 02/05/21 03:17:15             Main Document           Pg
                                                38 of 39



No. 157 of 2020 (ASCJ) (the “Cayman Proceeding”), certify that the following entities hold,

directly or indirectly, 10% or more of the outstanding shares of the Foreign Debtor.

 Shareholder / Member name                                        % of A shares              % of B shares
 Haode Investment Inc. (in liquidation) 1                         18.04917719%
 Centurium Capital   2
                                                                                             99.99996408%




                                        [Declaration Page Follows]




1
         Represents Class A ordinary shares held by Haode Investment Inc. and Class A ordinary shares held by
Primus Investments Fund, L.P. Primus Investments Fund, L.P. is wholly owned by Haode Investment Inc. As
further detailed in the Verified Petition, KPMG is the liquidator controlling Haode Investment Inc. and Primus
Investment Fund, L.P.
2
         Represents Class B ordinary shares held by Lucky Cup Holdings Limited and Class B ordinary shares held
by Fortunate Cup Holdings Limited.


EAST\179229862.1
21-10228           Doc 1        Filed 02/05/21              Entered 02/05/21 03:17:15                          Main Document          Pg
                                                              39 of 39




 Debtor Name: Luckin Coffee Inc.

 United States Bankruptcy Court for the: Southern District of New York

 Case number (If known):

 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors
            12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
 submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
 the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
 debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
 by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
 U.S.C. §§ 152, 1341, 1519, and 3571.


                   Declaration and signature

               I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
               partnership; or another individual serving as a representative of the debtor in this case.

               I have examined the information in the documents checked below and I have a reasonable belief that the information is true
               and correct:


               ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


               ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


               ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


               ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


               ☐          Schedule H: Codebtors (Official Form 206H)


               ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


               ☐          Amended Schedule


               ☐          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                          (Official Form 204) U


               ☒         Other document that requires a declaration Statements of Foreign Representative Required by Section 1515(c)
               of the Bankruptcy Code and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure

 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on February 5, 2021                                             /s/ Alexander Lawson
                                                                          Signature of individual signing on behalf of debtor

                                                                          Alexander Lawson
                                                                          Printed name
                                                                          Foreign Representative
                                                                          Position or relationship to debtor




EAST\179229862.1
